UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7185


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ETOYI MONRAY BLOUNT, a/k/a E,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.          Richard L.
Voorhees, District Judge. (5:05-cr-00009-RLV-DCK-31)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Etoyi Monray Blount, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Etoyi Monray Blount appeals the district court’s order

granting   his   18   U.S.C.   § 3582(c)   (2006)   motion. *   We   have

reviewed the record and find no reversible error.           Accordingly,

we affirm.    See United States v. Blount, No. 5:05-cr-00009-RLV-

DCK-31 (W.D.N.C. July 3, 2012).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




     *
        Although the district court granted Blount’s              § 3582
motion, the reduction granted by the court did not                reduce
Blount’s sentence to the full extent he requested.



                                    2